[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE SPECIAL DEFENSES
This is a negligence action against the only remaining defendant, an ambulance company (the action having been withdrawn as to the other defendant), for malpractice.
The captioned motion was argued to the court on April 9, 1998.* Thereafter, the plaintiff filed an amended complaint, to which the remaining defendant filed its substituted answer and special defenses. Given the current state of the amended pleadings, the issues to be decided are whether to strike the following special defenses:
"Second Special Defense as to Count 1
CT Page 8451
         The complaint is legally insufficient because their [sic] is no good faith basis for the claims alleged against the defendants, as is required by C.G.S. § 52-190a.
"Third Special Defense as to Count 1
         These claims are barred by the two year negligence statute of limitations because the certificate of good faith and reasonable inquiry was filed after the statute of limitations for such an action had expired."
Each of these special defenses alleges a legally sufficient defense, if its allegations are proven. Because determinations of fact will be required, the motion to strike the quoted special defenses is denied.
G. Levine, J.